273 F.2d 520
Edwin T. WYMAN, Appellantv.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 15232.
United States Court of Appeals District of Columbia Circuit.
Argued November 20, 1959.
Decided December 17, 1959.

Mr. Miles D. Pillars, Washington, D. C., with whom Mr. Jesse C. Bowyer, Washington, D. C., was on the brief, for appellant.
Mr. David Kreider, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Edwin T. Wyman applied January 31, 1950, for a patent on a "snap-in" valve for use on tubeless tires. His application bears Serial No. 141,503. Certain claims covering one variety of the valve were allowed by the Commissioner of Patents, but he disallowed claim 11, which is broad and generic. Thereupon Wyman sued in the United States District Court under 35 U.S.C. § 145 for an adjudication authorizing the Commissioner to issue a patent embodying generic claim 11. The District Court, after an evidentiary hearing, dismissed the complaint. Wyman appeals.


2
Patent No. 2,049,252, issued to Eberhard July 28, 1936, relating to a valve for use on inner tubes, was cited by the Commissioner. The District Court held Wyman's adaptation of the Eberhard valve structure for use in tubeless tires by making the necessary changes, though it was "ingenious," was not the product of the inventive faculty, but of mechanical skill which could have been exercised by any person ordinarily skilled in the art who followed Eberhard's teaching. We agree.


3
Affirmed.